Case: 09-30239     Document: 00511086579          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-30239
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PATRICK FRANKLIN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:96-CR-17-3


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Patrick Franklin, federal prisoner # 02736-095, appeals the district court’s
grant of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on the
amendments to the crack cocaine Guideline. Franklin argues that the limited
reduction of only 12 months was an abuse of discretion. He also argues that the
district court failed to indicate that it had considered the applicable sentencing
factors.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30239    Document: 00511086579 Page: 2        Date Filed: 04/20/2010
                                 No. 09-30239

      We review a district court’s decision to reduce a sentence for an abuse of
discretion, and its interpretation of the Sentencing Guidelines is reviewed de
novo. United States v. Doublin, 572 F.3d 235, 237 (5th Cir.), cert. denied, 130
S. Ct. 517 (2009). Franklin’s contentions are foreclosed by United States v.
Evans, 587 F.3d 667 (5th Cir. 2009), petition for cert. filed (Jan. 28, 2010) (No.
09-8939). As we stated in Evans, a district court is under no obligation to reduce
the sentence at all or to reduce it even further within the recalculated range. Id.
at 673. To the extent that Franklin is asserting that the district court did not
sufficiently explain its reasons for the reduced sentence, Evans also forecloses
such an argument. See id. at 674.
      AFFIRMED.




                                        2